[Cite as Brack v. Dept. of Rehab. & Corr., 2018-Ohio-470.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



JOHNNY BRACK                                                 JUDGES:
                                                             Hon. John W. Wise, P. J.
        Petitioner                                           Hon. Patricia A. Delaney, J.
                                                             Hon. Craig R. Baldwin, J.
-vs-
                                                             Case No. 2017 CA 00103
OHIO DEPARTMENT of
REHABILITATION & CORR., et al.

        Respondent                                           OPINION




CHARACTER OF PROCEEDING:                               Writ of Habeas Corpus



JUDGMENT:                                              Dismissed



DATE OF JUDGMENT ENTRY:                                February 5, 2018



APPEARANCES:

For Petitioner                                         For Respondant

JOHNNY BRACK, PRO SE                                   JERRI L. FOSNAUGHT
PRO SE                                                 ASSISTANT ATTORNEY GENERAL
919 Sandal Place NE                                    150 East Gay Street, 16th Floor
Canton, Ohio 44704                                     Columbus, Ohio 43215
Stark County, Case No. 2017 CA 00103                                                        2

Wise, P. J.

       {¶1}   Petitioner, Johnny Brack, has filed a petition for writ of habeas corpus

claiming he is entitled to release from prison because he should have been given jail

credit for the time he spent on a GPS monitor. Respondent has filed a motion to dismiss.

       {¶2}   Petitioner has failed to attach all commitment papers as required. Revised

Code 2725.04(D) provides, “(D) A copy of the commitment or cause of detention of such

person shall be exhibited, if it can be procured without impairing the efficiency of the

remedy; or, if the imprisonment or detention is without legal authority, such fact must

appear.”

       {¶3}   A “[h]abeas corpus petitioner's failure to attach pertinent commitment

papers to his petition rendered petition fatally defective, and petitioner's subsequent

attachment of commitment papers to his post-judgment motion did not cure the defect.”

Boyd v. Money, 82 Ohio St. 3d 388, 1998 -Ohio- 221, 696 N.E.2d 568.

       {¶4}   Further, the Supreme Court has held habeas corpus does not lie to

challenge jail time credit, “[Petitioner] had an adequate remedy by appeal to raise any

error by the trial court in calculating his jail-time credit. State ex rel. Rudolph v. Horton,

119 Ohio St. 3d 350, 2008–Ohio–4476, 894 N.E.2d 49, ¶ 3.” Hughley v. Saunders, 123
Ohio St. 3d 446, 2009–Ohio–5585, 917 N.E.2d 270, ¶ I.
Stark County, Case No. 2017 CA 00103                                                   3


       {¶5}    Because the petition is fatally defective due to the failure to attach the

required commitment papers and because habeas corpus cannot be used to challenge

jail time credit, the petition is dismissed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/d 0126